317 F.2d 70
Lyle R. DEDMORE, Appellant,v.UNITED STATES of America, Appellee.
No. 18368.
United States Court of Appeals Ninth Circuit.
May 3, 1963.

Garver & Garver, and Robert W. Garver, Jr., Camas, Wash., for appellant.
Brockman Adams, U. S. Atty., and John S. Obenour, Asst. U. S. Atty., Tacoma, Wash., for appellee.
Before JERTBERG and BROWNING, Circuit Judges, and JAMESON, District Judge.
PER CURIAM.


1
Whether appellant filed a timely notice of appeal in the manner and form required by law from the judgment of conviction imposed on him under date of July 31, 1962 need not be decided.


2
Appellant moved the District Court to extend the time to docket the record on appeal long after the time to docket the same had expired. No excuse for such failure was shown and the motion was denied by the District Court. The order of the District Court is affirmed. The appeal from the judgment of conviction is dismissed for failure of appellant to perfect his appeal.